—Order and judgment (one paper), Supreme Court, New York County (Rosalyn Richter, J.), entered November 26, 2002, which denied petition*42ers’ application to vacate an arbitration award denying their claim against respondents and dismissed the petition, unanimously affirmed, with costs.
The arbitrators’ refusal to permit petitioners to amend their claim was not an abuse of discretion amounting to misconduct within the meaning of CPLR 7511 (b) (1) (i) where petitioners discovered the new claim well before the stipulated deadline for making prehearing motions but did not seek such permission until after the deadline (cf. Matter of Bañas v Leumi Sec. Corp., 194 AD2d 390 [1993]). Concur — Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.